        Case: 1:19-cv-02328-CAB Doc #: 16 Filed: 02/17/20 1 of 15. PageID #: 88



                          IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 ESTATE OF JESUS MALAVE MORALES,                         Case No. 1:19-cv-02328
 Deceased,
 by John R. Harrison, Administrator,                     Judge Christopher A. Boyko
                                                         Magistrate Judge William H. Baughman, Jr.
         Plaintiff,

 -vs-

 CITY OF CLEVELAND, et al.

          Defendants.


                  PLAINTIFF’S OPPOSITION TO DEFENDANT CITY OF CLEVELAND’S
                           MOTION FOR JUDGMENT ON THE PLEADINGS



         Plaintiff, through counsel, opposes Defendant City of Cleveland’s Motion for Judgment on

the Pleadings (Dkt. 10). For the reasons stated below, Plaintiff asks the Court to deny City’s

Motion in its entirety.

I.       Procedural History

         Plaintiff filed this case on October 4, 2019. (See Complaint, Dkt. 1.) The waiver of service

of summons with respect to Defendant City of Cleveland was filed on October 16, 2019. (Dkt. 3.)

On December 31, 2019, the Court granted Plaintiff’s unopposed motion for an extension of time

for service of process, allowing Plaintiff until March 2, 2020 to serve the individual defendants in

the case. The Parties’ Planning Report, filed February 12, 2020 (Dkt. 15), reflects Plaintiff’s and

the City’s agreement to recommend a cut-off date for amending the pleadings or adding parties to

be set for April 30, 2020.
      Case: 1:19-cv-02328-CAB Doc #: 16 Filed: 02/17/20 2 of 15. PageID #: 89



       On January 3, 2020, Defendant City of Cleveland filed its Motion for Judgment on the

Pleadings (Dkt. 10), seeking to dismiss Plaintiff’s claims against the City. The City’s Motion seeks

judgment on the pleadings on the following grounds:

       (1) The City argues that Plaintiff’s Second Claim for Relief (ADA and § 504 Claim) “does
           not allege that Plaintiff’s decedent was denied benefits ‘by reason of’ his disability”
           and “fails to put the City on notice of the benefits allegedly denied” (Motion at
           PageID#53);

       (2) The City argues that Plaintiff’s Third Claim for Relief (¶1983 Monell Claim) “does not
           make the minimum required allegations to state a plausible claim that there was a policy
           or custom that caused Plaintiff’s alleged harm” (Motion at PageID#53);

       (3) The City argues that Plaintiff’s Fifth Claim for Relief (Wrongful Death) and Plaintiff’s
           Sixth Claim for Relief (Survivorship Action) “do not involve any of the five exceptions
           to the grant of political subdivision immunity in R.C. § 2744.02” (Motion at
           PageID#53);

       (4) The City argues that it is “immune from Plaintiff’s untitled claim for conspiracy,” or is
           protected by the intracorporate conspiracy doctrine (Motion at PageID#54); and

       (5) The City argues that “under R.C. §2744.05(A) and well-settled case law interpreting
           42 U.S.C. § 1983, Plaintiff cannot recover punitive or exemplary damages against the
           City, such that Plaintiff’s prayer for relief seeking punitive damages and attorneys’ fees
           should be dismissed as to the City if any of the causes of action survive.”

Plaintiff opposes the City’s arguments as stated below, and asks the Court to deny the City’s

Motion in its entirety.

II.    Plaintiff’s Second Claim for Relief (ADA and § 504 Claim) Do Allege that Plaintiff’s
       Decedent Was Denied Benefits by Reason of His Disability and the City Is on Notice
       of the Benefits Denied.

       The City’s Motion argues that Plaintiff’s Second Claim for Relief (ADA and § 504 Claim)

does not allege that Jesus Malave Morales was denied benefits by reason of his disability and that

Plaintiff’s Complaint does not put the City on notice of the benefits denied. (Motion at

PageID#53.) The language of Plaintiff’s Complaint makes clear that the City’s argument is

unfounded.




                                                 2
      Case: 1:19-cv-02328-CAB Doc #: 16 Filed: 02/17/20 3 of 15. PageID #: 90



        The facts contained in Plaintiff’s Complaint sufficiently allege that Jesus Malave Morales

was handicapped under the Rehabilitation Act and a qualified person with a disability under the

ADA. Morales was in acute distress and suicidal, which satisfies the definition in 42 U.S.C. §

12102(2)(C) of “disability” as an individual who has (A) a physical or mental impairment that

substantially limits one or more major life activities of such individual; (B) a record of such an

impairment; or (C) is regarded as having such an impairment. The City does not allege that

Plaintiff’s Complaint does not plead sufficiently that Jesus Malave Morales was a qualified

individual with a disability under the ADA or a handicapped person under the Rehabilitation Act.

        Further, the City admits that it is a public entity within the meaning of the Americans with

Disabilities Act (ADA). (Answer, Dkt. 9, at ¶16.)

        Instead, the City’s arguments are based on the Complaint’s alleged failure to state that

“Morales was denied benefits because of his disability, and otherwise fails to make specific enough

allegations to put the City on notice of the Claim against it.” (Brief in Support at PageID#58.)

        But Plaintiff’s Complaint does show that the City is liable for actions taken because of

Plaintiff’s disability: Plaintiff’s Complaint specifically states that “Defendants failed and refused to

reasonably accommodate Jesus Malave Morales’ mental disabilities and to modify their jail

facilities, operations, services, accommodations and programs to reasonably accommodate his

disability, in violation of Title II of the ADA and/or §504, when he was in their custody.”

(Complaint at ¶91.) The Complaint is replete with allegations about the City being on notice of

Morales’ acute crisis and suicidal ideation from the time of booking until the time other prisoners

screamed out for help, and through the moment that help was not immediately summoned upon

discovery of his attempted suicide. The Complaint further states that “Defendants’ failures cost

Jesus Malave Morales his life, and the violations of the ADA and/or §504 are the proximate cause

of his death and the resulting damage to his estate.” (Complaint at ¶92.) The City was on notice of


                                                    3
       Case: 1:19-cv-02328-CAB Doc #: 16 Filed: 02/17/20 4 of 15. PageID #: 91



his disability. The City had an obligation under the ADA and Rehabilitation Act to provide

reasonable accommodations in response to his disabilities. The City’s failure to provide those

reasonable accommodations constitutes de facto discrimination against Morales—necessarily

because of his disability. The City ultimately denied Morales of safety within the Jail through these

discriminatory practices and acts via refusal to accommodate his needs.

        Further, Plaintiff alleges that the Cleveland Jail is a facility, and its operation comprised a

program and service, for §504 and Title II purposes. (Complaint at ¶90.) Contrary to the City’s

arguments, Plaintiff’s Complaint specifically alleges that Morales was denied programs and

services in the Jail—to which he was entitled, inter alia:

       Supervision by corrections officers and service of health care providers who were properly
        trained, supervised, disciplined, transferred, monitored, counseled and otherwise
        controlled (Complaint at ¶97(a));

       Appropriate and timely identification of Morales’ serious mental health medical issues
        (Complaint at ¶97(a));

       Appropriate recognition of Morales’ suicidal tendencies, despite clear indications of such
        tendencies (Complaint at ¶97(b));

       Timely referral for appropriate mental health medical services, despite Morales’ clear
        indications of serious need (Complaint at ¶97(c));

       Placement on suicide watch even though Morales was known to be suicidal and presenting
        evidence of suicidal ideation (Complaint at ¶97(d));

       Adequately and timely communication of critical information regarding Morales’ mental
        health, including risk of suicide (Complaint at ¶97(e));

       Provision of adequate care, treatment and/or supervision for Morales’ suicidal state
        (Complaint at ¶97(f));

       Provision of adequate preventative measures upon discovery of Morales’ suicidal
        tendencies (Complaint at ¶97(g));

       Correcting, discipline for, and following up on deficiencies noted in Morales’ care,
        treatment and/or supervision (Complaint at ¶97(h));




                                                  4
           Case: 1:19-cv-02328-CAB Doc #: 16 Filed: 02/17/20 5 of 15. PageID #: 92



           Provision of services from corrections officers, health care providers, and other employees
            who were properly trained in how to intake, screen, identify, refer and/or handle Morales’
            mental health issues, avoiding exacerbation of Morales’ symptoms, and managing and
            controlling Morales’ mental and physical health (Complaint at ¶98).

It is disingenuous for the City to argue that it is not on notice of Plaintiff’s claim against it under

the ADA and Rehabilitation Act. The City’s motion should be denied with respect to this Claim

for Relief.

III.        Plaintiff’s Third Claim for Relief (¶1983 Monell Claim) Is Sufficiently Pled and
            States a Plausible Claim that Municipal Policies, Practices, and/or Customs Caused
            Plaintiff’s Harm.

            For a local government to be liable under 42 U.S.C. § 1983, a plaintiff must show that the

government’s policy or custom was the moving force behind the constitutional violation. City of

Canton v. Harris, 489 U.S. 378 (1989). Plaintiff need not cite to a specific promulgated policy

with a number or title assigned by the City to establish liability: a “policy or custom does not have

to be written law; it can be created ‘by those whose edicts or acts may fairly be said to represent

official policy.’” Paige v. Coyner, 614 F.3d 273, 284 (6th Cir. 2010).

            Nonetheless, the City’s Motion argues that Plaintiff’s Third Claim for Relief (¶1983

Monell Claim) “does not make the minimum required allegations to state a plausible claim that

there was a policy or custom that caused Plaintiff’s alleged harm.” (Motion at PageID#53.) This

argument is without merit. Plaintiff sufficiently pleads the existence of policies and customs that

were the moving force behind Plaintiff’s injuries here, alleging, inter alia, that:

           The City is responsible for the policies, practices, and customs of the Jail and for ensuring
            that the Jail is in compliance with federal and state law, department or agency policies,
            rules, and regulations, and related standards of care. (Complaint at ¶2, 20.)

           The City of Cleveland is responsible for ensuring that its staff, including Jail staff, are
            adequately trained and supervised to carry out their duties in a way that does not violate
            the fundamental rights of prisoners. (Complaint at ¶2, 20.)




                                                     5
    Case: 1:19-cv-02328-CAB Doc #: 16 Filed: 02/17/20 6 of 15. PageID #: 93



    Defendants’ conduct was undertaken pursuant to one or more interrelated de facto as well
     as explicit policies, practices and/or customs of the City, its Jail, and its agents and/or
     officials. (Complaint at ¶96.)

    The City—at the level of official policy, practice, and custom—authorized, tolerated and
     institutionalized practices and ratified illegal conduct described in the complaint.
     (Complaint at ¶97.)

    The City, its Jail, and agents/officials, maintained specifically enumerated policies,
     practices, and customs which include, inter alia:

        a) failing to properly train, supervise, discipline, transfer, monitor, counsel and
           otherwise control corrections officers and health care providers; failing to
           appropriately and timely identify serious mental health medical issues and needs of
           prisoners like Jesus Malave Morales;

        b) failing to appropriately recognize suicidal tendencies in prisoners, like Jesus
           Malave Morales, despite clear indications of such tendencies;

        c) failing to timely refer prisoners like Jesus Malave Morales for appropriate mental
           health medical services, despite clear indications of serious need;

        d) failing to place prisoners like Jesus Malave Morales on suicide watch even though
           known to be suicidal or presenting evidence of suicidal ideation;

        e) failing and refusing to adequately and timely communicate critical information
           regarding mental health, including risk of suicide;

        f) failing and refusing to provide adequate care, treatment and/or supervision for
           potentially suicidal prisoners like Jesus Malave Morales;

        g) failing and refusing to take adequate preventative measures upon discovery of
           suicidal tendencies of prisoners like Jesus Malave Morales;

        h) failing and refusing to correct, discipline, and follow up on deficiencies noted in
           care, treatment and/or supervision of prisoners; and/or

        i) possessing knowledge of deficiencies in the policies, practices, customs and
           procedures concerning prisoners, and approving and/or deliberately turning a blind
           eye to these deficiencies.

     (Complaint at ¶97.)

    The City’s corrections officers, corrections officers, health care providers, and other
     employees are not properly trained in how to intake, screen, identify, refer and/or handle
     prisoners with mental health issues, including persons with suicidal tendencies or ideations
     to avoid exacerbation of their symptoms and to manage and control the mental and physical
     health of prisoners. (Complaint at ¶98.)


                                              6
       Case: 1:19-cv-02328-CAB Doc #: 16 Filed: 02/17/20 7 of 15. PageID #: 94



       The City’s interrelated policies, practices and customs, as set forth above, both individually
        and together, were maintained and implemented with deliberate indifference and
        unreasonably; and encouraged, inter alia, the failure to adequately observe prisoners to
        identify problematic behavior and interrupt any suicide attempt, the failure to adequately
        screen prisoners for mental health status and suicidal tendencies, the failure to provide
        preventative health care to avoid suicide, and the failure to provide adequate resuscitation
        equipment and training. (Complaint at ¶99.)

       The constitutional violations and damages to Jesus Malave Morales were caused by the
        unofficial and/or official, tacit and/or expressed, and otherwise unconstitutional policies of
        authorized policy makers of the City, and those policy makers deliberately ignored
        subjecting prisoners to unreasonable risk of harm, deliberately ignored violations of
        appropriate intake and screening procedures, and deliberately failed to supervise and
        control corrections officers and health care providers so as to prevent violations of
        prisoners’ rights. (Complaint at ¶100.)

       These interrelated policies, practices and customs, as set forth above, both individually and
        together, were maintained and implemented with deliberate indifference and unreasonably;
        and encouraged the Defendants to commit the acts described in Plaintiff’s Complaint
        against Jesus Malave Morales and therefore, these interrelated policies, practices and
        customs were the direct and proximate causes of Morales’ constitutional violations, and
        resulting in his injuries. (Complaint at ¶101.)

These are not mere “‘formulaic recitation of the elements’ of a constitutional claim,” nor

“conclusory” or “bare” allegations. (Brief in Support at PageID#61.) Instead, these policies and

customs reflect very specific allegations of patterns and practices that expressly contemplate

conduct of Jail staff beyond the defendant officers named in Plaintiff’s Complaint and treatment

of prisoners other than Jesus Malave Morales. Further, these specifically enumerated policies and

customs have an obvious, clear causal connection to the death of Jesus Malave Morales by

attempted suicide in his cell under the facts in Plaintiff’s Complaint.

        Plaintiff’s Complaint clearly includes a thorough recitation of facts underlying Plaintiff’s

Monell claim the City, including allegations concerning patterns of misconduct which are stated

with significant detail and particularity. The cases cited by the City in support of their attempt to

dismiss the Monell claim involved complaints with sparse detail, with nothing like the explanation

of and obvious causal connection between Morales’ death and the enumerated list of policies and



                                                  7
      Case: 1:19-cv-02328-CAB Doc #: 16 Filed: 02/17/20 8 of 15. PageID #: 95



customs contained in Plaintiff’s Complaint. Neither Lewis v. City of Cleveland, et al. nor

Bickerstaff v. Lucarelli, et al. have any application here.1

       However, had Plaintiff opted not to allege the existence of a pattern or practice as he did

in this case, Plaintiff’s Complaint is still sufficiently pled to establish the City’s liability under

Monell. Single incidents can indeed give rise to a municipality’s liability under Monell: “[a] single

decision can constitute a policy, if that decision is made by an official who ‘possesses final

authority to establish municipal policy with respect to the action ordered.’” Flagg v. City of

Detroit, 715 F.3d 165, 174 (6th Cir. 2013). “Where action is directed by those who establish

government policy, the municipality is equally responsible whether that action is to be taken only

once or to be taken repeatedly.” Pembaur v. City of Cincinnati, 475 U.S. 469, 481 (1986)

       Concerning failure-to-train liability (which are a subset of Monell policy claims), a single

incident of harm (without a pattern of misconduct) is sufficient to establish liability where the need

for more or different training is so obvious that a plaintiff’s injury is a “highly predictable

consequence” of deficient training. Connick v. Thompson, 131 S. Ct. 1350, 1361 (2011); Canton,

489 U.S. at 390; Bd. of the Cnty. Comm’rs of Bryan Cnty. v. Brown, 520 U.S. 396, 409 (1997);



1
  In Lewis, the court granted the defendants’ motion to dismiss because the plaintiff made mere
conclusory statements that “because Plaintiff allegedly was handled with excessive force and
wrongfully arrested, there must be a lack of supervision or training that led to such treatment.”
The plaintiff made these conclusory statements without offering any “facts to even suggest that
the City had a policy or custom of failing to train or supervise its employees,” and failed to “plead
more facts than those that constitute the alleged underlying constitutional violation.” Here,
Plaintiff alleges specific, enumerated policies and customs of the City, above and beyond the
underlying constitutional violations. Lewis does not apply here. In Bickerstaff, the Court granted
the defendants’ motion to dismiss claims against the City because the plaintiff’s allegations did
not “amount to a municipal policy, and even if her allegations did, Bickerstaff fail[ed] to assert a
direct causal link between the alleged municipal policy or custom and her alleged constitutional
injury.” Unlike the Bickerstaff complaint, Plaintiff’s Complaint contains allegations about specific
municipal policies and customs, allegations that those policies and customs indeed caused
Plaintiff’s injuries. The causal link between the policies and customs and the injuries at issue is
obvious and expressly stated in Plaintiff’s Complaint. Bickerstaff also does not apply here.


                                                  8
      Case: 1:19-cv-02328-CAB Doc #: 16 Filed: 02/17/20 9 of 15. PageID #: 96



Shadrick v. Hopkins Cnty., 805 F.3d 724, 739 (6th Cir. 2015). “Liability under this theory depends

on the ‘likelihood that the situation will recur and the predictability that an officer lacking specific

tools to handle that situation will violate citizens’ rights.’” Brown, 520 U.S. at 409-10.

        Likewise, ratification claims (which are also a subset of Monell policy claims) can be

established by demonstrating that an official with final decision-making authority—whose actions

are therefore attributable to the municipality—ratified illegal actions. Burgess v. Fischer, 735 F.3d

462, 478 (6th Cir. 2013). In ratification theory cases, “even if no pattern of insufficient

investigation or discipline is established, a municipality may still incur liability under a ratification

theory.” Sweat v. Butler, 90 F. Supp. 3d 773, 785 (W.D. Tenn. 2015), citing Burgess v. Fischer

(6th Cir 2013).

        The question of whether or not Plaintiff will have proven the specifically enumerated

policies and customs, or whether disputes of material fact exist concerning the existence of these

policies or customs, must be answered at summary judgment or trial—and not now, through the

pleadings alone. Defendants’ Motion must be denied with respect to Plaintiff’s Monell claim.

IV.     Plaintiff’s Fifth Claim for Relief (Wrongful Death) and Plaintiff’s Sixth Claim for
        Relief (Survivorship Action) Are Sufficiently Pled and the City Is Not Entitled to
        Ohio Rev. Code § 2744 Immunity.

        Plaintiff’s wrongful death claim and survivorship action are properly pled and must survive

the City’s Motion. The City argues that these claims must be dismissed because none of the five

exceptions to political subdivision immunity under Ohio law apply in this case. The City’s

arguments are without merit.

        As a preliminary matter, leaving the issue of the City’s claim of immunity aside for a

moment, under Ohio law, employees of political subdivisions are not entitled to immunity

under Ohio Rev. Code § 2744.03(A)(6) where “[t]he employee's acts or omissions were with

malicious purpose, in bad faith, or in a wanton or reckless manner[.]” Plaintiff alleges that the


                                                   9
     Case: 1:19-cv-02328-CAB Doc #: 16 Filed: 02/17/20 10 of 15. PageID #: 97



conduct of the individual defendants was described in the Complaint rises to the level of willful,

wanton, and/or reckless conduct; therefore, they are not immune from suit. (See Plaintiff’s Fourth

Claim for Relief, ¶¶103-107.) Further, the City’s indemnification obligations under the Ohio

Revised Code2 for the conduct of its employees—the individual defendants—apply with respect

to all of Plaintiff’s claims in this case. The City is not entitled to avoid liability or indemnification

for Plaintiff’s wrongful death and survivorship claims.

        Turning to the City’s immunity claim, Plaintiff generally agrees with the City’s

presentation of how political subdivision immunity functions under Ohio Rev. Code § 2744,

including the City’s description of a three-tiered analysis. Plaintiff agrees that the City is a political

subdivision, and is subject to the general rule that political subdivisions are largely not liable in

damages pursuant to Ohio Rev. Code § 2744.02 (A)(1) (the first tier). Therefore, Plaintiff agrees

that the City is entitled, at the starting point, to the presumption of immunity. Plaintiff also agrees

that § 2744.02(B) identifies exceptions to this immunity (the second tier). Plaintiff further agrees

that if one of § 2744.02(B)’s exceptions apply, then, under some circumstances, Ohio Rev. Code

§ 2744.03 is relevant to whether immunity is re-imposed (the third tier).

        Plaintiff’s Complaint makes clear that the City is stripped of immunity under the second-

tier analysis. Ohio Rev. Code §2744.02(B)(4) states that “political subdivisions are liable for

injury, death, or loss to person or property that is caused by the negligence of their employees and

that occurs within or on the grounds of, and is due to physical defects within or on the grounds of,

buildings that are used in connection with the performance of a governmental function…”


2
 Ohio Rev. Code § 2744.07(A)(2) obligates the City of Cleveland “to indemnify and hold harmless
an employee in the amount of any judgment … that is obtained against the employee in a state or
federal court … and that is for damages for injury, death, or loss to person or property caused by
an act or omission in connection with a governmental or proprietary function, if at the time of the
act or omission the employee was acting in good faith and within the scope of employment or
official responsibilities.”


                                                   10
     Case: 1:19-cv-02328-CAB Doc #: 16 Filed: 02/17/20 11 of 15. PageID #: 98



(emphasis added). The physical defect exception applies where “the instrumentality that caused

[the plaintiff’s] injury did not operate as intended due to a perceivable condition or if the

instrumentality contained a perceivable imperfection that impaired its worth or utility.” Canidate

v. Cuyahoga Metro. Hous. Auth., 2015-Ohio-880, ¶ 19 (Ct. App.), citing Jones v. Del. City School

Dist. Bd. of Edn., 5th Dist. Delware No. 2013 CAE 01 0009, 2013-Ohio-3907. Political

subdivisions are not entitled to immunity where a jury could find it reasonably foreseeable that

political subdivision’s failure to maintain or inspect the conditions on the premises could result in

injury to people frequently in the area. See, e.g., Dickerson v. CMHA, 2014 Ohio App. LEXIS

4589 (Ohio Ct. App. 2014).

       Here, Jesus Malave Morales died on the grounds of the City’s Jail. His death was due in

part to not being visible to correctional staff—who failed to make rounds to observe him in his

cell, and who failed to respond to the screams of other prisoners. Likewise, his death was due in

part to the fact that the cell he was in contained open bars, to which he was able to tie his blanket

in his attempt to hang himself. The cellblock set up prevented, without some affirmative action,

correctional staff from adequately observing prisoners to identify problematic behavior and

interrupt any suicide attempt. This constitutes a physical defect, where the cellblock did not operate

as intended due to a perceivable condition or contained a perceivable imperfection that impaired

its worth or utility. Further, the open bars to which Jesus Malave Morales was able to tie his blanket

constituted a physical defect and rendered his cell inoperable as intended due to a perceivable

condition or containing a perceivable imperfection that impaired the cell’s worth or utility. These

conditions ultimately deprived him of safety within the Jail. Therefore, under the first and second

tiers, the City is not entitled to Ohio statutory immunity. Finally, Ohio Rev. Code § 2744.03 does




                                                 11
      Case: 1:19-cv-02328-CAB Doc #: 16 Filed: 02/17/20 12 of 15. PageID #: 99



not reimpose immunity here: none of the defenses or immunities listed in Ohio Rev. Code §

2744.03(A)(1)-(5) or (7) apply here.

        The City is not entitled to Ohio statutory immunity under the facts pled in Plaintiff’s

Complaint, and the City’s claims of immunity do not affect its indemnification obligations for its

employees. Further, the City is responsible for any awards for wrongful death or survivorship

damages tied to their liability for Plaintiff’s Monell claim. The City’s Motion must be denied with

respect to Plaintiff’s Fifth and Sixth Claims for Relief.

V.      Plaintiff Does Not Assert a Civil Conspiracy Claim.

        Plaintiff’s Complaint does not contain an “untitled” civil conspiracy claim. The City’s

argument on this issue is moot.

VI.     Plaintiff Is Entitled to Recover Attorney Fees and Costs from the City.

        Plaintiff’s Complaint puts the City on notice of Plaintiff’s intent to seek attorney fees in

this case should he become the prevailing party at the conclusion of this litigation. Notwithstanding

the City’s indemnification obligations for damages awarded against the individual defendants in

this case (see Footnote 2, supra), the City mistakenly argues that Plaintiff is not entitled to recover

attorney fees from the City.

        Plaintiff is indeed entitled to recover attorney fees and costs from the City. A prevailing

plaintiff in a case brought pursuant to the Civil Rights Act (42 U.S.C. § 1983) is entitled to an

award of attorneys’ fees and costs under the Civil Rights Attorneys’ Fees Award Act of 1976 (42

U.S.C. § 1988). Section 1988 provides, in relevant part: “[i]n any action or proceeding to enforce

a provision of section[ ] ... 1983 ... the court, in its discretion, may allow the prevailing party, other

than the United States, a reasonable attorney's fee as part of the costs ....” 42 U.S.C. § 1988(b).

Absent special circumstances, courts must grant fees to the prevailing party. See Deja Vu v. Metro.

Gov’t of Nashville &Davidson Cty., Tennessee, 421 F.3d 417, 420 (6th Cir. 2005) (“Although


                                                   12
       Case: 1:19-cv-02328-CAB Doc #: 16 Filed: 02/17/20 13 of 15. PageID #: 100



‘may allow’ has a permissive ring to it, the Supreme Court has read [the awarding of attorney fees]

as mandatory where the plaintiff prevails and special circumstances are absent.”); Morscott, Inc.

v. City of Cleveland, 936 F.2d 271, 272 (6th Cir. 1991) (“[I]n the absence of special circumstances

a district court not merely ‘may’ but must award fees to the prevailing plaintiff.”) (quoting Indep.

Fed’n of Flight Attendants v. Zipes, 491 U.S. 754, 761 (1989)).

         The purpose of Section 1988 “is to ensure effective access to the judicial process for

persons with civil rights claims, and to encourage litigation to enforce the provisions of the civil

rights acts and constitutional civil rights provisions.” Hernandez v. Kalinowski, 146 F.3d 196, 199

(3d Cir.1998). See also Martin v. Heckler, 773 F.2d 1145, 1150-1151 (11th Cir. 1985) (en banc)

(“A primary congressional purpose in enacting section 1988 was to encourage worthwhile

litigation that is necessary to protect civil rights.”).

         While the City may litigate vigorously, it must bear the resulting fees at the conclusion of

the litigation should Plaintiff prevail. Serrano v. Unruh, 32 Cal.3d 621, 632 (1982), quoting

Copeland v. Marshall, 641 F.2d 880, 904 (D.C. Cir. 1980) (en banc). Under federal law, successful

plaintiffs are entitled to be fully compensated for all of their reasonable efforts at full market value.

See Blum v. Stenson, 465 U.S. 886, 893 (1984) (fee awards must make civil rights cases as

financially attractive as “‘other types of equally complex ...litigation.’”.)

         The issue of attorney fees and costs must be addressed at the conclusion of this litigation.

The City is not entitled to discharge its obligations to pay attorney fees and costs at this stage of

the proceedings.

VII.     In the Alternative, Plaintiff Asks the Court for Leave to Amend His Complaint to
         Address Any Deficiencies.

         Should the Court find any of the City’s arguments meritorious based on the language of

Plaintiff’s operative Complaint, Plaintiff asks that the Court grant leave and a reasonable amount



                                                    13
    Case: 1:19-cv-02328-CAB Doc #: 16 Filed: 02/17/20 14 of 15. PageID #: 101



of time to amend his complaint. At this time, discovery has not yet commenced. The Case

Management Conference is scheduled for Wednesday, February 19, 2020. The Parties have

worked together to allow Plaintiff the opportunity to serve the individual defendants, and those

defendants have not yet been served. The Parties’ Planning Report, filed February 12, 2020 (Dkt.

15), reflects Plaintiff’s and the City’s agreement to recommend a cut-off date for amending the

pleadings or adding parties to be set for April 30, 2020. No party will suffer prejudice if the Court

grants Plaintiff leave to file an amended complaint.

                                         CONCLUSION

       For the reasons stated above, Plaintiff asks the Court to deny the City’s Motion for

Judgment on the Pleadings in its entirety, or, in the alternative, Plaintiff asks for leave and

reasonable time to amend his Complaint.


                                                       Respectfully submitted,

                                                       /s/ Jacqueline Greene
                                                       Jacqueline Greene (0092733)
                                                       Sarah Gelsomino (0084340)
                                                       Marcus Sidoti (0077476)
                                                       Terry Gilbert (0021948)
                                                       FRIEDMAN & GILBERT
                                                       50 Public Square, Suite 1900
                                                       Cleveland, Ohio 44113
                                                       P (216) 241-1430
                                                       F (216) 621-0427
                                                       jgreene@f-glaw.com
                                                       sgelsomino@f-glaw.com
                                                       marcus@f-glaw.com
                                                       tgilbert@f-glaw.com

                                                       Counsel for Plaintiff




                                                 14
    Case: 1:19-cv-02328-CAB Doc #: 16 Filed: 02/17/20 15 of 15. PageID #: 102




                                  CERTIFICATE OF SERVICE

       I hereby certify that on February 17, 2020, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to all registered parties by operation of the Court’s electronic filing
system. Parties may access this filing through the Court’s system.

                                                /s/ Jacqueline Greene
                                                JACQUELINE GREENE
                                                One of the Attorneys for Plaintiff




                                                   15
